Citation Nr: 1108506	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-46 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for the residuals of a left knee injury.  

2.  Whether new and material evidence has been received to reopen service connection for the residuals of a skull fracture, with headaches.  

3.  Entitlement to service connection for tinnitus as a residual of a skull fracture.  

4.  Entitlement to service connection for left shoulder tendonitis.  

5.  Entitlement to an increased rating in excess of 10 percent for open angle glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for tinnitus, left shoulder tendonitis, the residuals of a left knee injury, and the residuals of a skull fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the residuals of a left knee injury was denied by the RO in a March 1992 rating action, on the basis that current residual disability was not demonstrated.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the March 1992 decision denying service connection for the residuals of a left knee injury, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for the residuals of a skull fracture, with headaches was denied by the RO in a March 1992 rating action, on the basis that current residual disability was not demonstrated.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the March 1992 decision denying service connection for the residuals of a skull fracture, with headaches, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

5.  Prior to February 2, 2009, the Veteran's service-connected glaucoma required the continuous use of medication for control and was manifested by, at worse, corrected visual acuity of 20/40 in the right eye and normal corrected visual acuity in the left eye, and 49 degree of concentric contraction of visual field of the right eye and 59 degrees of concentric contraction of the visual field of the left eye.  

6.  On February 2, 2009, the Veteran's corrected visual acuity was noted to be 20/50 in the right eye and 20/25 in the left eye, with no improvement of visual field demonstrated.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the March 1992 decision of the RO that denied service connection for the residuals of a left knee injury is new and material; thus, service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The additional evidence received subsequent to the March 1992 decision of the RO that denied service connection for the residuals of a skull fracture, with headaches, is new and material; thus, service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 10 percent for chronic open angle glaucoma have not been met for the rating period prior to February 2, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes (Code) 6013, 6080 (2010).  

4.  As of February 2, 2009, the criteria for a combined rating of 20 percent for chronic open angle glaucoma was met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.79, Codes 6013, 6066, 6080 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Regarding the claims relating to whether new and material evidence has been received, inasmuch as the benefits sought are being granted (reopening service connection), there is no reason to explain how VA has fulfilled the duties to notify and assist.  

Regarding the claim for increase for open angle glaucoma, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  August 2008, November 2008, and February 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in September 2008 and the record contains a VA ophthalmologic examination in June 2010.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that, although the examiners did not review the Veteran's claims folder or medical records, the Veteran's medical history and complaints, including his medications, were noted.  Testing included both tests of central visual acuity and visual field restriction.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the claims to reopen and the merits of the claim for increased rating.  

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service connection for the residuals of a left knee injury and the residuals of a skull fracture, with headaches, was previously denied by the RO in a March 1992 rating decision.  The Veteran did not appeal this determination; therefore, the March 1992 decision became final.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at that time of the March 1992 RO decision included the service treatment records (STRs), which show that the Veteran sustained multiple injuries including an occipital skull fracture and hemarthrosis of the left knee.  The March 1992 RO decision also had the results of a February 1992 VA examination, which had no findings relative to any residuals of a skull fracture, but did reflect a diagnosis of left knee injury by history that was minimally symptomatic.  The basis of the March 1992 RO decision was that there were no current residuals (no current disability) of the Veteran's in-service injuries found on examination.  

Evidence received subsequent to the March 1992 RO decision includes VA outpatient treatment records that include an opinion in April 2010 that the Veteran has headaches that are a residual from a remote head injury in a motor vehicle accident in service; the Veteran's Board personal hearing testimony in November 2010 that he has had residuals of the left knee injury and skull fracture; and a November 2010 statement from a private physician, which shows that the Veteran is currently under treatment for headaches, arthritis of the left knee and tinnitus, and the opinion that these are directly related to the accident that occurred while the Veteran was on active duty.  

For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds the outpatient treatment records and hearing testimony constitute new and material evidence such that the claim for service connection for headaches as a residual of skull fracture and service connection for left knee disorder may be reopened.  In this regard, the additional evidence includes some evidence of current disability of the left knee (arthritis) and headaches, as well as some medical opinion evidence that the current disability of headaches and left knee arthritis may be related to the injury that the Veteran sustained while he was on active duty.  

Increased Rating for Chronic Open Angle Glaucoma

Service connection for chronic open angle glaucoma was granted by a March 1992 decision of the RO that assigned the current 10 percent rating.  The Veteran contends that his disability is more disabling than currently evaluated, and submitted his current claim for increase in August 2008.  

An examination was conducted by VA in September 2008.  At that time, the Veteran gave a 20 plus year history of glaucoma, including history of trabeculectomy surgery of the right eye in 1995 and laser surgery of the right eye in 1992.  He was currently taking the medications Travatan and Brimonidine in both eyes.  He reported good compliance with his medications.  He reported that his right eye felt like it swelled and throbbed from time to time and that both eyes seemed to be red all the time.  He reported no visual symptoms of the left eye, but stated that the right eye seemed to be blurry and that pieces of his vision were missing from time to time.  He had no periods of incapacitation due to eye disease or history of congestive or inflammatory glaucoma.  Corrected visual acuity was 20/40 in the right eye and 20/20 in the left.  Tonometry showed right eye pressure to be 12 and left eye pressure to be 14.  Fundoscopic examination showed .99 cupped out with pale nerves, bilaterally.  Slit lamp examination showed abnormal sclera and conjunctiva in the right eye.  A visual field defect was noted, but there was no scotoma in the visual field of either eye.  Visual fields showed 49 degree concentric contraction in the right eye and 59 degree concentric contraction in the left eye.  The Veteran reported that he was currently employed part-time as a financial advisor and had lost less than one week of work during the past 12 months.  The diagnosis was glaucoma.  The visual field constriction and decreased central visual acuity to 20/40 in the right eye were due to the glaucoma.  

VA outpatient treatment records dated from February 2008 to June 2010 show that the Veteran has received treatment for his eye disorder on several occasions during this time.  When last examined, it was reported that the Veteran continued to take medication for his glaucoma every day.  Corrected visual acuity in the right eye was 20/100, with his present glasses, and 20/60, with pinhole.  Corrected visual acuity in the left eye was 20/20.  Visual field examination was not performed.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's glaucoma has been evaluated under 38 C.F.R. § 4.84a, Code 6013.  This provides that glaucoma, simple, primary, noncongestive, is to be rated on impairment of visual acuity or field loss.  The minimum rating is 10 percent.  

Codes 6061 to 6079 provide for rating impairment of central visual acuity from noncompensable to 100 percent.  Table V provides for the relevant percentage evaluation, which, as explained in 38 C.F.R. § 4.83a, is determined by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  Following Table V, Code 6080 provides ratings based on impairment of field vision.  

38 C.F.R. § 4.76 provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows:

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. Under such code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  

38 C.F.R. § 4.75 provides that ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2010).  

The rating schedule recognizes that a veteran's visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  For central vision in one eye of 20/50 and visual acuity of 20/40 or better in the other eye, a 10 percent rating is warranted.  38 C.F.R. § 4.79 (2010).

In this Veteran's case, the record shows that when he was tested in September 2008 the corrected visual acuity in the right eye was 20/40.  Left eye vision was normal.  Visual acuity of 20/40 in one eye and 20/20 in the left represents a zero percent rating.  In addition, however, the Veteran had a visual field defect of 49 degree concentric contraction in the right eye, with a near normal visual field in the left eye.  This value represents the current 10 percent disability rating that the Veteran has been in receipt of since service connection was established in 1992.  

VA outpatient treatment records show that, on February 2, 2009, corrected visual acuity was noted to be 20/50 in the right eye and 20/25 in the left eye.  In June 2010, the Veteran's best corrected visual acuity in the right eye was 20/60 in the right eye, with pin hole.  With normal vision in the left eye, the rating schedule calls for a 10 percent rating based on corrected visual acuity of 20/50.  There is no evidence of improvement in the visual field; thus, the disability associated with visual field impairment remains.  When a combination of visual field defect and decreased visual acuity are present in one or both eyes, the visual acuity and visual field defect will be separately evaluated and combined under the provisions of 38 C.F.R. § 4.25 (2010).  38 C.F.R. § 4.77(c).  Thus, as of February 2, 2009, the rating schedule calls for a combined visual impairment evaluation of 20 percent.  The 20 percent rating is therefore granted as of this date.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The impairment from the Veteran's glaucoma directly corresponds to the schedular criteria for the 10 percent evaluation prior to the demonstration of worsening central visual acuity in the right eye that was demonstrated on February 2, 2009.  The combination of visual field impairment and central visual field impairment is specifically contemplated in the schedular rating criteria, which includes both decreased visual acuity and visual field defect, and is the basis for the increased rating in this decision.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's glaucoma, and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material evidence having been received, service connection for the residuals of a left knee injury is reopened.  

New and material evidence having been received, service connection for the residuals of a skull fracture with headaches is reopened.  

A rating in excess of 10 percent for open angle glaucoma for the period prior to February 2, 2009 is denied; a 20 percent rating for the period from February 2, 2009 is granted.  



REMAND

Having found that new and material evidence has been received, the claims for service connection for the residuals of a left knee injury and skull fracture, with headaches, must now be reviewed de novo.  The Veteran contends, and there has been evidence submitted in support of this contention, that he currently has residuals of the injuries he sustained while on active duty.  No VA examination has been conducted to evaluate this contention, but it is found that the minimal threshold for such an examination to be conducted has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, the Veteran has contended that his tinnitus and left shoulder tendonitis are residuals of the motor vehicle accident in which he was involved during service.  Examinations are warranted for these disabilities as well.  Id.  

In addition, the record shows that the Veteran has been receiving treatment from a private physician, who submitted a November 2010 statement to this effect.  Medical records of this treatment should be obtained prior to appellate consideration.  

Accordingly, the issues of service connection for the residuals of a left knee injury; the residuals of a skull fracture, with headaches; tinnitus; and left shoulder tendonitis are REMANDED for the following action:

1.  After obtaining any necessary consent, the RO/AMC should contact the Veteran's private physician and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received from that medical care provider.  

2.  The RO/AMC should arrange for the Veteran to undergo VA medical examinations to ascertain the current nature and extent of any left knee, left shoulder, or skull fracture disabilities and for tinnitus.  The examiners should be requested to render opinions regarding the following questions:

a. Is it at least as likely as not (probability 50 percent of more) that any left knee disability is related to service, specifically the motor vehicle accident during service? 

b. Is it at least as likely as not (probability 50 percent of more) that any left shoulder disability is related to service, specifically the motor vehicle accident during service? 

c. Is it at least as likely as not (probability 50 percent of more) that the Veteran has current residuals of the skull fracture that he sustained in the in-service motor vehicle accident, including headaches? 

d. Is it at least as likely as not (probability 50 percent of more) that the Veteran has tinnitus as a result of service, including as a residual of the skull fracture that he sustained in the motor vehicle accident in service?   

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiners should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


